Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021, 3/18/2021, 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8-10, 12, 14, 15-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahaffey et al. (US 2018/0310780 A1)
Regarding claim 8, Mahaffey discloses an apparatus comprising:
a processor (¶ 0071-0077); and
a memory to store instructions that, when executed by the processor, cause the apparatus to perform operations comprising (¶ 0071-0077):
receiving an indication of a predetermined time period associated with one or more events (¶ 0061: predetermined time period for detecting e.g. hand towel dispensing is associated with event of e.g. door opening or faucet running) (the predetermined time period is e.g. received by the memory when the software containing the time period is saved in the memory, or is e.g. received by processor when the instructions including the time period are sent to the processor for execution);
comparing audio information from the predetermined time period to a database of stored audio information to identify matching audio information (¶ 0047);
identifying an event (e.g., an actuation of dispensing device) associated with the matching audio information (¶ 0047); and
transmitting, to a client device (e.g., data processing device that alert is sent to), at least one of an alert or a recommendation based at least in part on identifying the event (¶ 0058).
Regarding claim 9, Mahaffey discloses the apparatus of claim 8, the operations further comprising:
transmitting one or more signals (signals of text or instant message) to one or more electronic devices (data processing apparatus) to cause the one or more electronic devices to perform one or more actions (present an alert condition or create and/or send servicing message to environment maintenance personnel) based at least in part on identifying the event (based on identifying depletion event) (¶ 0058).
Regarding claim 10, Mahaffey discloses the apparatus of claim 8, the operations further comprising:
performing one or more actions based at least in part on identifying the event (¶ 0058).
Regarding claim 12, Mahaffey discloses the apparatus of claim 8, the operations further comprising:
generating (via sensor 103) the audio information (output of sensor) based at least in part on an audio signal (sound input to sensor) received within the predetermined time period (¶ 0061).
Regarding claim 14, Mahaffey discloses the apparatus of claim 8, the operations further comprising:
receiving the audio information from the predetermined time period periodically (¶ 0047: dispensing device will generate audio information periodically, as in from time to time since bathroom is used by people from time to time), at one or more prescheduled times, based at least in part on a change in an audio signal, based at least in part on a request, or any combination thereof.
Claims 1-3, 5, 7, 15-17, 19 recite similar limitations as claims 8-10, 12, 14, 8-10, 12, respectively, and are rejected for the same reasons set forth above in the rejections of claims 8-10, 12, 14, 8-10, 12, respectively.

Allowable Subject Matter
Claim 4, 6, 11, 13, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 4, 6, 11, 13, 18, 20, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687